[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 601 
This is an appeal by the State Industrial Accident Commission from a judgment in favor of plaintiffs based upon a verdict of the jury. Plaintiffs are the father, mother and minor sister of Floyd Raymond Paul, deceased. Decedent lost his life while working *Page 602 
on a bridge spanning Rogue River near Gold Hill, from which he fell and was drowned. The father was forty-nine years of age at the time of the fatal accident, the mother forty-two and the sister sixteen. Decedent was twenty-one years of age. He lived in his father's family and contributed his wages to the general fund used for the maintenance and support of the family. Decedent had a brother also of the age of seventeen years. There is no substantial conflict in the testimony. The mother testified that the decedent either gave her his check or cashed it himself and gave the money to her with the exception of a small sum used by him for incidental personal expenses. The award to plaintiffs amounted to $20 per month. Defendant appeals basing its grounds on the order denying its motion for a directed verdict in favor of defendant and on the court's refusal to give requested instructions. The contention of defendant may be succinctly stated in effect that the evidence conclusively shows that the plaintiffs were not dependent upon the decedent's wages. That may be said to be the only contention on behalf of defendant. The requested instructions were intended to apprise the jury of the proper rules to be used by it in determining whether or not plaintiffs were either wholly or partially dependent upon the earnings of decedent.                                   REVERSED.
There is conflict among the authorities about the law applicable to dependents. The conflict may be accounted for to some degree by the difference in the language of the different statutes. There is a difference between the English statute and the American statutes. The former uses as a standard for determining dependents the financial loss to the dependents. The American authorities generally measure dependency by the amount contributed by decedent and the amount required by the beneficiaries according to their station and condition in life. The result generally of the two methods is the same, but not always. All of the authorities agree that the question of whether or not claimants are dependent is one of fact. The authorities are unanimous in holding that dependency is determined as of the date of the fatal accident: Workmen's Compensation Act, C.J. 55 et seq.; 28 R.C.L. 771 et seq.; 1 Bradbury's Workmen's Compensation, 567 et seq., Art. B.; 1 Schneider's Workmen's Compensation Law, 941 et seq. See, also, extensive notes as follows: L.R.A. 1916A, 248; L.R.A. 1918F, 288; Ann. Cas. 1913E, 480.
The testimony is not disputed to the effect that decedent lived in the family of petitioners and contributed substantially all of his earnings to the family support. His mother testified that the amount so contributed by decedent the year preceding his fatal accident averaged $40 per month. The verdict of the jury was to that effect. The father was capable, was working and was earning at the time of the accident more than the son. The mother is strong enough to do her own work but did not work outside of the family so as to earn any money. The daughter is in school, is not strong and did not contribute any *Page 604 
money to the family income. Under the decisions of the courts of last resort having a statute similar to ours the mere fact that the father is earning a greater wage than the son and that the family could possibly exist without the son's earnings does not prevent the parents and minor daughter from recovering as dependents: Conners v. Public Service Electric Co.,89 N.J. Law 99 (97 A. 792).
Dependents are not required to live on the barest necessities of life. The rule as stated by most of the authorities is that the surviving dependents are entitled to continue to live as they had been living prior to the accident. The basic idea of the statute is compensation. Surviving relatives within the class named in the statute to whose living decedent contributed and upon whom they relied partially or wholly for support are beneficiaries. The statute does not require destitution in order to be dependents. The statute should not be so construed as to encourage extravagance. In order for relatives to be dependents of an unmarried decedent they must be dependent in fact on his contributions in order to continue to live in comfort according to the manner of living of people in their class and condition of life: McIntire v. Department ofLabor  Industries, 125 Wash. 370 (216 P. 7); Gonzales v.Chino Copper Co., 29 N.M. 228 (222 P. 903); Appeal of HotelBond Co., 89 Conn. 143 (93 A. 245, 249); 28 R.C.L. 779; Geo.A. Lowe Co et al. v. Industrial Com. of Utah, 56 Utah 519
(190 P. 934); Mahoney v. Gamble-Desmond Co., 90 Conn. 255
(96 A. 1025, L.R.A. 1916E, 110); Utah Fuel Co. v. IndustrialCom., 67 Utah 25 (245 P. 381, 45 A.L.R. 882); Daly MiningCo. et al. v. Industrial Com., 67 Utah 483 (248 P. 125);Ogden City v. Industrial Com., *Page 605 57 Utah 221 (193 P. 857); Dumond's Case, 125 Me. 313
(133 A. 736); 28 R.C.L. 770, 771.
There was material evidence tending to prove that the claimants were dependent upon the decedent in part for their living. The family was somewhat in debt and the showing is sufficient to submit the case to the jury that the father's income was not sufficient to take care of such indebtedness and support the family properly. There was evidence that claimants partially relied on decedent for their support.
It was the duty of the trial court to instruct the jury as to what constituted dependency under the Workmen's Compensation Law. The instructions of the court bearing upon that question are very meager and are as follows:
"* * If, on the other hand, you should determine that they were dependent upon him at the time of his death, February 1, 1927, then it will be your duty to determine what was the average monthly contribution to the plaintiffs for their support for the year next preceding his death. That is — how much did this deceased contribute to the support of these plaintiffs during that year immediately preceding his death, and in determining that question — whether or not plaintiffs were dependent upon Floyd Raymond Paul — it must be determined from the facts which existed at the time of the accident and injury, which resulted in his death February 1, 1927.
"In determining the question as to the average monthly payment, it must be confined to the payments necessary for the support of these plaintiffs and no other.
"You are not to take into consideration any contributions made for the support of the deceased himself or for any boarder or anybody else, but the contributions that were actually made, the average monthly contributions actually made to these plaintiffs." *Page 606 
There is no attempt on the part of the court to instruct the jury as to the law to be applied in determining whether or not claimants were dependents. This ought to have been done. The question is here for the first time. That is the only question involved in the litigation. The jury was left without a proper standard for determining whether or not the claimants were dependent as that term is used in the statute.
Defendant requested the following instructions:
"II. The plaintiffs were not dependent upon Floyd Raymond Paul unless on February 1, 1927, at the time of the accidental injury resulting in his death, any contributions made by him to them were needed to provide the family with the ordinary necessities of life suitable for persons in their class and position.
"III. If the amount of any contribution by Floyd Raymond Paul to the family did not exceed the amount required for his board and expenses, the parents have not established their dependency.
"IV. The mere fact that the parents received money or gifts from Floyd Raymond Paul, and expended it, is not alone sufficient to establish dependency.
"V. The giving of money by Floyd Raymond Paul to his parents in order that they might pay their debts, did not make them his dependents.
"VII. If you answer question No. 1 `Yes,' in answering question No. 2, you shall deduct from any contributions made by Floyd Raymond Paul to the plaintiffs, the reasonable value of his board and lodging so that your answer will be the average amount contributed monthly during the year next preceding his death, over and above the value of his board and lodging and other expenses paid from the family fund, for the time he lived with his parents." *Page 607 
These requested instructions or their substance should have been given.
The complaint alleges:
"That at the time of the untimely death and fatal accident of said Floyd Raymond Paul, and for the year prior thereto at least, because of lack of employment, low wages and high cost of living and circumstances and conditions over which plaintiffs had no control, they were compelled to and did look to, rely and depend upon contributions of the earnings of said Floyd Raymond Paul, deceased, for their support; that plaintiffs actually received support from said Floyd Raymond Paul, at the time of his death and for the year prior thereto at least; * *."
There was evidence tending to support this allegation. The law controlling the application of the testimony to the determination of whether or not claimants were dependents should have been more fully explained to the jury. While this is a case of first impression here there are numerous cases where the question has been considered and determined in other jurisdictions: MilwaukeeBasket Co. v. Industrial Com., 173 Wis. 391 (181 N.W. 308);Industrial Com. v. Likens, 23 Ohio App. 167 (155 N.E. 414);Carter v. Templeton Coal Co., 86 Ind. App. 175
(156 N.E. 518); Dumond's Case, 125 Me. 313 (133 A. 736); Hancock v.Industrial Com., 58 Utah 192 (198 P. 169, 170); Kelley v.Hoefler Ice Cream Co., 196 A.D. 800 (188 N.Y. Supp. 584);In re McMahon, 229 Mass. 49 (118 N.E. 189); Harlan v.Industrial Acc. Com., 194 Cal. 352 (228 P. 654); Miller v.Riverside Storage  Cartage Co., 189 Mich. 360 (155 N.W. 462), and other authorities hereinabove cited.
Requested instruction 5 should be so modified as to conform to the issues and proof, and so as *Page 608 
not to prevent recovery because the father or family were in debt. That condition may make it necessary for claimants to rely on the contributions for partial support. But contributions for the sole purpose of paying indebtedness will not operate to make debtors dependents within the statute. Debts like sickness may render it necessary for a family to depend upon a son or daughter for support although the head of the house may at the time of the fatal accident be earning a wage sufficient to support the family under ordinary circumstances. Money given as an investment or for speculation is not a contribution for support.
Decedent did not contribute anything to the support of claimants unless he put in the family fund more than his maintenance actually cost. If the decedent delivered to his mother an average of $40 per month and his board cost $30 a month, he contributed to the support of claimants only $10 per month. It is true there are some authorities which apparently hold to the contrary. We think the better and more reasonable authorities are in accord with our view.
We think the correct rule is aptly stated thus:
"It is true that the father himself worked and made $26.40 a week, and the mother and sister also worked. That does not alter the situation that the earnings of the deceased went to the general support of the family, and that the amount he contributed, as found by the court (and the finding was supported by evidence), was more than his board and lodging and other expenses amounted to. The father testified that deceased gave all his money, every week to his mother, and that it was more than the cost of his keep, so that it was a legitimate inference that the family was deriving substantial benefit from the fact that he remained living there and voluntarily gave *Page 609 
all his wages into the common fund." Conners v. Public ServiceElectric Co., 89 N.J. Law, 99, 104 (97 A. 792, 794, par. (10).
See, also, Dumond's Case, 125 Me. 313 (133 A. 736); 28 R.C.L. 772, 773, par. 67; Workmen's Compensation Acts, C.J. 61, § (52)D.
We are not satisfied to undertake to fix from the evidence the amount that decedent contributed over and above his actual living expenses. The cost of the upkeep of the claimants according to their class and station in society is one which can be better determined by a jury than by this court on the evidence before it. The trial court properly denied the motion for a directed verdict. That court erred in not giving the substance of the instructions requested by the defendant and hereinabove set out. The other instructions requested by defendant were properly refused. For error committed in refusing to give the instructions requested and hereinabove quoted, the judgment is reversed and the action remanded for further proceedings consistent with this opinion.
REVERSED AND REMANDED.
RAND, C.J., and McBRIDE and ROSSMAN, JJ., concur.